 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEMETRIUS JERRELL,                                   Case No.: 19cv508-WQH-WVG
12                                      Petitioner,
                                                          ORDER
13   v.
14   NEIL MCDOWELL,
15                                   Respondent.
16   HAYES, Judge:
17         On March 15, 2019, Petitioner Demetrius Jerrell filed a petition for writ of habeas
18   corpus against Respondent Neil McDowell (ECF No. 1), and a motion to proceed in forma
19   pauperis (ECF No. 2). On March 22, 2019, the Court granted the motion to proceed in
20   forma pauperis. (ECF No. 3).
21         Petitioner states that he is currently in state custody. Petitioner brings claims based
22   on a “[p]otential detainer . . . [b]y San Diego, Ca, agency [California Customs and Border
23   Protection] 2900 CBP-OBP Station.” (ECF No. 1 at 2). Petitioner seeks relief pursuant to
24   28 U.S.C. § 2241 on the grounds that “[a] federal detainer has been placed on Petitioner by
25   the United States border patrol for transporting illegal immigrants on 1-25-15. However,
26   Petitioner was incarcerated in the California Department of Corrections from 11-06-13 –
27   02-13-15.” Id. at 4. Petitioner claims that he is actually innocent of the crime that allegedly
28   occurred while he was incarcerated, and that “[t]he detainer must be removed.” Id.

                                                      1
                                                                                   19cv508-WQH-WVG
 1         “Section 2241 embodies the traditional writ of habeas corpus, permitting an
 2   individual to challenge the legality of his custody . . .” Woods v. Carey, 525 F.3d 886, 889
 3   (9th Cir. 2008).
 4         The federal habeas statute gives United States district courts jurisdiction over
           petitions for habeas relief only from persons who are “in custody in violation
 5
           of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
 6         2241(c)(3); see also 28 U.S.C. § 2254(a). We have interpreted the statutory
           language as requiring that the habeas petitioner be “in custody” under the
 7
           conviction or sentence under attack at the time his petition is filed.
 8
     Maleng v. Cook, 490 U.S. 488, 490–91 (1989) (emphasis added). “The text of the statute
 9
     makes clear, and the Supreme Court has confirmed, that ‘custody’ is a jurisdictional
10
     prerequisite to habeas review under § 2241(c)(3).” Wilson v. Belleque, 554 F.3d 816, 821
11
     (9th Cir. 2009)) (citing Hensley v. Mun. Court, 411 U.S. 345, 351 (1973)).
12
           To invoke § 2241 jurisdiction, a petitioner must allege that he is in custody in
13
     violation of the Constitution or laws or treaties of the United States and that he is a federal
14
     prisoner or “a state prisoner who is not in custody pursuant to a state court judgment—for
15
     example, a defendant in pre-trial detention or awaiting extradition.” White v. Lambert, 370
16
     F.3d 1002, 1006 (9th Cir. 2004) (quotation omitted), overruled on other grounds by
17
     Hayward v. Marshall, 603 F.3d 546 (9th Cir. 2010). To invoke § 2254 jurisdiction, a
18
     petitioner must allege that he is in custody pursuant to a state court judgment and that he
19
     intends to challenge the constitutional validity or duration of present confinement. See 28
20
     U.S.C. § 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 488–500 (1973).
21
           In this case, Petitioner indicates that he is in state custody pursuant to a state court
22
     judgment and is not a federal prisoner. The Court lacks jurisdiction to hear Petitioner’s
23
     claims pursuant to § 2241. Petitioner challenges a “potential” “federal detainer” “[b]y San
24
     Diego Ca, agency CACBP.” See Campos v. I.N.S., 62 F.3d 311, 314 (9th Cir. 1995) (“[A]
25
     bare detainer letter alone does not sufficiently place an alien in INS custody to make habeas
26
     corpus available.”). Petitioner does not challenge the conviction for which he is currently
27
28

                                                    2
                                                                                   19cv508-WQH-WVG
 1   in custody. The Court lacks jurisdiction to hear Petitioner’s claims pursuant to § 2254.
 2   The Court finds that the Petition must be dismissed. The Clerk is directed to close the case.
 3         IT IS SO ORDERED.
 4   Dated: April 10, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 19cv508-WQH-WVG
